DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 5, 8 – 12, and 15 – 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious the introducer sheath of independent claims 1 and 9. 
The introducer sheath of claim 1 comprises a sheath a circumferentially continuous inner layer with a radially-expandable portion, a circumferentially discontinuous outermost layer that is connected to the inner layer, such that the radially-expandable portion is disposed inwardly of a first and second longitudinally-extending edge, and a C-shaped wire structure embedded within the outermost layer for providing kink resistance and reinforcement to the sheath; furthermore, when the sheath is in both an unexpanded state, in which no portion of the sheath is expanded, and in an expanded state: (1) the radially-expandable portion of the inner layer stays disposed within the first and second longitudinally-extending edges, and (2) the first and second longitudinally-extending edges do not overlap each other.
The introducer sheath of claim 9 comprises a sheath formed from a inner liner with a radially-expandable portion with a first width when the sheath is in the unexpanded state and a second width, greater than the first , when the sheath is in the expanded state, wherein the first width is the smallest width of the inner liner, an outermost jacket including a first and second longitudinally extending edges connected to the inner liner, and a C-shaped wire structure embedded within the outermost jacket for providing kink resistance and reinforcement to the sheath; furthermore, when the sheath is both the unexpanded state and the expanded state: (1) the radially-expandable portion of the inner layer stays disposed within the first and second longitudinally-extending edges, and (2) the first and second longitudinally-extending edges do not overlap each other.
With respect to claim 1, the closest prior art, Furnish (US 20160074067 A1), discloses an introducer sheath (expandable introducer sheath) (abstract) comprising a sheath (inner layer 22 and outer layer 24) (paragraph [0029]) comprising a circumferentially continuous inner layer (inner layer 22) with a radially-expandable portion (fold 36) (paragraph [0035] and Fig. 4), a circumferentially discontinuous outer layer (outer layer 24) that is connected to the circumferentially continuous inner layer (inner layer 22) (paragraph [0029] and Fig. 4) including first and second longitudinally-extending edges (edges of slit 34 – shown in Fig. 4 and 5) between which the radially- expandable portion (fold 36) of the inner layer is defined (Examiner’s note: looking at Fig. 5, the fold 36 is shown to be in between the edges of slit 34), and a C-shaped wire structure (reinforcement member 26 – which forms a C – shape shown in Fig. 7C) (paragraph [0029]); Furnish also discloses wherein in both an unexpanded state (see annotated Fig. 5) and an expanded state (see annotated Fig. 5) : (1) the radially-expandable portion (fold 36) is disposed inwardly of the first and second longitudinally-extending edges (edges of slit 34), and (2) the first and second longitudinally-extending edges (see annotated Fig. 5) of the outermost layer are non-overlapping (Examiner’s note: the unexpanded state as shown in the annotated Fig. 5, is at a point where the edges are closest together without overlapping). However, Furnish does is silent to or does not teach (i) wherein the C-shaped wire is embedded in the outermost layer and (ii) wherein the unexpanded state of the sheath is such that no portion of the sheath is expanded. As to (i), Zhou (US 10391279 B2) teaches, in the same field of endeavor, an expandable sheath (sheath 8) comprising a wall structure (outer tubular layer 40 and inner tubular layer 42), wherein the wall comprises an inner layer / liner (inner tubular layer 42) and an outer layer / jacket (outer tubular layer 40), the wall structure further comprising a reinforcement structure (longitudinal rods 60) for providing reinforcement to the outer layer / jacket (outer tubular layer 40) (column 9, lines 5 – 20), and wherein the reinforcement structure (longitudinal rods 60) is embedded in the outer layer / jacket (outer tubular layer 40) (column 9, lines 5 – 20) and it would have been obvious to one skilled in the art to substitute one method of reinforcement for the other to achieve the predictable results of providing rigidity and flexibility to the device. As to (ii), it would not have been obvious to modify the sheath of Furnish nor the sheath of Furnish in view of Zhou such that the unexpanded state of the sheath were as claimed because this modification would require the sheath to have a larger compressed diameter which could present further risk of failure or damage to the body when traversing through the human anatomy, thus making the sheath of Furnish in operable for its intended use.
With respect to claim 9, the closest prior art, Furnish (US 20160074067 A1), discloses an introducer sheath (expandable introducer sheath) (abstract) comprising a sheath (inner layer 22 and outer layer 24) (paragraph [0029]) comprising an inner liner (inner layer 22) with a radially-expandable portion (fold 36) (paragraph [0035] and Fig. 4) having a first width when the sheath is in the unexpanded state (see annotated Fig. 5) and a second width greater than the first width (see annotated Fig. 5) when the sheath component is in an expanded state, an outermost jacket (outer layer 24) that is connected to the inner liner (inner layer 22) (paragraph [0029] and Fig. 4) including first and second longitudinally-extending edges (edges of slit 34 – shown in Fig. 4 and 5) between which the radially- expandable portion (fold 36) of the inner liner is defined (Examiner’s note: looking at Fig. 5, the fold 36 is shown to be in between the edges of slit 34), and a C-shaped wire structure (reinforcement member 26 – which forms a C – shape shown in Fig. 7C) (paragraph [0029]); Furnish also discloses wherein in both an unexpanded state (see annotated Fig. 5) and an expanded state (see annotated Fig. 5) : (1) the radially-expandable portion (fold 36) is disposed inwardly of the first and second longitudinally-extending edges (edges of slit 34), and (2) the first and second longitudinally-extending edges (see annotated Fig. 5) of the outermost layer are non-overlapping (Examiner’s note: the unexpanded state as shown in the annotated Fig. 5, is at a point where the edges are closest together without overlapping). However, Furnish does not teach or is silent regarding (i) wherein the first width is the smallest width of the radially-expandable portion; and (ii) wherein the C-shaped wire is embedded within the outermost jacket. As to (ii), Zhou (US 10391279 B2) teaches, in the same field of endeavor, an expandable sheath (sheath 8) comprising a wall structure (outer tubular layer 40 and inner tubular layer 42), wherein the wall comprises an inner layer / liner (inner tubular layer 42) and an outer layer / jacket (outer tubular layer 40), the wall structure further comprising a reinforcement structure (longitudinal rods 60) for providing reinforcement to the outer layer / jacket (outer tubular layer 40) (column 9, lines 5 – 20), and wherein the reinforcement structure (longitudinal rods 60) is embedded in the outer layer / jacket (outer tubular layer 40) (column 9, lines 5 – 20) and it would have been obvious to one skilled in the art to substitute one method of reinforcement for the other to achieve the predictable results of providing rigidity and flexibility to the device. As to (i), both Furnish and Zhou fails to disclose or make obvious wherein the first width is the smallest width of the radially-expandable portion; furthermore, it would not have been obvious to modify the sheath such that the first width met the limitations of the claim because this would require reducing the amount of compression and increasing the overall diameter of the sheath of Furnish while the sheath is traversing through the body which could render the sheath in operable for its intended use as this could create unforeseen risk and damage that would not otherwise be present. 

Annotated Figure 5 of Furnish 
(shows examiner’s previous interpretation of the unexpanded state)

    PNG
    media_image1.png
    369
    780
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                      


/Ryan J. Severson/Primary Examiner, Art Unit 3771